Case 1:18-cr-10172-IT Document 89 Filed 06/11/20 Page 1 of 1

& AO 245A (Rev 12/03) Judement of Acquittal

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

JUDGMENT OF ACQUITTAL
Vv.

ERIC M. RADULOVIC,

Defendant. CASE NUMBER: 1:18-cr-10172-IT-1

The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.

Signature of Judge

Indira Talwani U.S. District Judge
Name of Judge Title of Judge

6) ifs £020 pune. foto Tac. Z Ll E, Ye

Date “
